               Case 18-30975-KKS           Doc 30   Filed 02/05/19       Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

In re

John Steward Seibert                                        CHAPTER          7
Alive Leigh Seibert                                         CASE NO:         18-30975-KKS
 ORDER GRANTING AGREED EX PARTE MOTION TO CONTINUE HEARING ON
    MOTION FOR RELIEF FROM STAY FILED BY FREEDOM MORTGAGE
        CORPORATION REGARDING REAL PROPERTY (Doc. No. 13)


        THIS CASE is before the Court on the Agreed Ex Parte Motion to Continue Hearing on

Motion for Relief From Stay (Doc. No. 13) filed by FREEDOM MORTGAGE CORPORATION

(“Creditor”). Based upon the assertions made in support of the Motion, having considered the

record in this case, and upon representation by the submitting counsel that counsel for the

Debtors are in agreement concerning a continuance of the Hearing on the Motion for Relief

From Stay currently scheduled for February 7, 2019 at 9:30 a.m., it is


ORDERED as follows:

        1.     The Agreed Ex Parte Motion to Continue Hearing on Motion for Relief From

Stay (Doc. 13) is hereby granted.

        2.     The Hearing on Creditor’s Motion For Relief From Stay shall be continued for

approximately thirty (30) days.

        3.     The automatic stay pursuant to 11 U.S.C. §362(a) shall remain in full force and

effect until further Order of this Court

                               February 5, 2019
        DONE and ORDERED on ______________________________.

                                              _______________________________
                                              KAREN K. SPECIE
                                              United States Bankruptcy Judge
                Case 18-30975-KKS          Doc 30      Filed 02/05/19      Page 2 of 2


Jessica Hicks is directed to serve a copy of this order on interested parties and file a proof of service
within 3 days of the entry of the order.

Order Prepared By: (Amended in Chambers)
Jessica Hicks, P.O. Box 800, Tampa, FL 33603


Copies Furnished To:
Jessica Hicks, P.O. Box 800, Tampa, FL 33601-0800, Attorney for Creditor;
John Stewart Seibert and Alice Leigh Seibert, 674 Waterview Cove Drive, Freeport, FL 32439;
Natasha Z. Revell at tasha@zalkinrevell.com;
Mary W. Colon, Trustee at trustee@marycolon.com.
